Not for publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-1376

                              ERICO DAVIAS,

                         Plaintiff, Appellant,

                                      v.

              SOCIAL SECURITY ADMINISTRATION, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]


                                   Before

                        Boudin, Chief Judge,
               Torruella and Selya, Circuit Judges.



     Erico Davias on brief pro se.
     Thomas P. Colantuono, United States Attorney, and T. David
Plourde, Assistant U.S. Attorney, on brief for appellee Social
Security Administration.



                           December 24, 2003
     Per Curiam.    The judgment is affirmed substantially for the

reasons recited in the magistrate judge's Report and Recommendation

dated January 22, 2003, which was subsequently adopted by the

district judge.      We add that neither below nor on appeal has

plaintiff set forth "a general scenario which, if proven, would

entitle [him] to relief against the defendant[s] on some cognizable

theory."    Hatch v. Dep't for Children, Youth & Families, 274 F.3d

12, 19 (1st Cir. 2001).         See, e.g., Brown v. Newberger, 291 F.3d

89, 92 (1st Cir. 2002) (explaining why claims against state agency

would fail); Monahan v. Dorchester Counseling Center, Inc., 961

F.2d 987, 994-95 (1st Cir. 1992) (concluding that Restatement of

Bill of Rights for Mental Health Patients, 42 U.S.C. § 10841,

"creates no enforceable federal rights") (footnote omitted).                     The

district court     thus   did    not    abuse    its   discretion      in   denying

plaintiff's   request     to    amend   his     complaint   on   the    ground    of

futility.

     Affirmed.




                                        -2-